Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-15-00714-CV

  WESTPORT OIL & GAS COMPANY, L.P. n/k/a Kerr-McGee Oil & Gas Onshore, L.P.,
                            Appellant

                                               v.

Betsy MECOM, Donald R. Mullins, Lannie Louise Mecom, Mark Mullins, and Wahatoya, Ltd.,
                                     Appellees

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 6,470
                          Honorable José A. Lopez, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, we REVERSE the portion of the trial
court’s judgment on the breach of contract claim for underpaid royalties, declaratory judgment
actions, and attorney’s fees claims, and RENDER judgment that Betsy Mecom, Donald R. Mullins,
Lannie Louise Mecom, Mark Mullins, and Wahatoya, Ltd. take nothing on their claims against
Kerr-McGee Oil & Gas Onshore, L.P.
       We AFFIRM the remainder of the judgment.
       We tax costs of this appeal against appellees Betsy Mecom, Donald R. Mullins, Lannie
Louise Mecom, Mark Mullins, and Wahatoya, Ltd.

       SIGNED December 14, 2016.


                                                _____________________________
                                                Patricia O. Alvarez, Justice